American Sierra Gold Corp. 1218 Third Avenue, Suite 505 Seattle, WA 98101 November 29, 2012 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: American Sierra Gold Corp. Registration Statement on Form S-4 Filed October 31, 2012 File No. 333-184668 Request for Withdrawal Ladies and Gentlemen: American Sierra Gold Corp. (the “Company”) hereby applies for withdrawal of the Company’s Registration Statement (File No. 333-184668) on Form S-4 filed with the Securities and Exchange Commission (the “Commission”) on October 31, 2012 (the “Registration Statement”). Pursuant to Rule 477 under the Securities Act of 1933, as amended (the “Act”), the Company is withdrawing the Registration Statement, which has not been declared effective. Since the Registration Statement was not declared effective by the Commission, no shares of common stock as described in the Registration Statement were sold. The Company also requests in accordance with Rule 457(p) under the Act that all fees paid to the Commission in connection with the filing of the Registration Statement be credited for future use. If you have any questions regarding the foregoing, please do not hesitate to contact Michele N. Rasmussen at (206) 448-3450 of The Apex Law Group, LLP. Thank you for your assistance in this matter. Sincerely, American Sierra Gold Corp. /s/ James Vandeberg Name: James Vandeberg Title: President
